DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou (US Pub. 2013/0286959, IDS dated 12/13/21).
Regarding claim 1, Lou discloses an access point (AP) comprising: 
a transceiver (par.068 “a base transceiver station”); and 
a processor (par.0359 “a processor in association with software may be used to implement……in a…..base station, Node-B, eNB, HNB, HeNB, AP”); wherein, 
the transceiver and the processor are configured to: transmit, to a plurality of stations (STAs), a trigger frame (par.0245 “CTS frames”, par.0283 “s sub-channelized CTS (sCTS) frame”, par.0318 “triggered by an sCTS from the AP”, par.0317 “fig.49…..the sub-channelized CTS”), wherein the trigger frame includes at least: an indication of resource units (RUs) for use by the plurality of STAs for uplink (UL) multi-user (MU) transmission (par.0145 “UL MU-MIMO”), an indication of a transmit power used by the AP to transmit the trigger frame (par.0157 “The AP may also indicate information on itself such as transmit power used”), an indication of a first expected receive signal power at the AP for a first STA of the plurality of STAs, and an indication of a second expected receive signal power at the AP for a second STA of the plurality of STAs (par.0140 “the AP may require from the STAs…….This required action and information………the information may include a STA transmit power for indicating the transmit power that the STA uses to transmit to the AP”, fig. 11 element 1130); and 
receive, from at least one of the plurality of STAs, an UL MU transmission using at least a subset of the indicated Rus (par.0233 “each of the STAs….may transmit BA frame……a block ACK … in response…..BA frames may include an uplink traffic indication, a transmit power…..and the like, fig. 11).  
Regarding claims 2 and 12, Lou discloses configured to transmit, to the at least one of the plurality of STAs, an acknowledgement frame in response to the received UL MU transmission (par.0112 “capable AP may cooperate and arrange…transmission that may convey….transmission may include…….an ACK channel”).  
Regarding claims 3 and 13, Lou discloses acknowledgement frame is a multi-STA acknowledgement frame or block acknowledgement frame transmitted to at least two of the plurality of STAs (par.0233 “each of the STAs….may transmit BA frame……a block ACK … in response…..BA frames may include an uplink traffic indication, a transmit power…..and the like”), fig.35).  
Regarding claims 4 and 14, Lou discloses the trigger frame is transmitted using orthogonal frequency-division multiple access (OFDMA) (0104 “OFDMA sub-channelization”).  
Regarding claims 5 and 15, Lou discloses the indication of the first expected receive signal power at the AP for the first STA has a different value from the indication of the second expected receive signal power at the AP for the second STA of the plurality of STAs (fig.13 elements 1340A, 1340B, 1340C, par.0150 “transmit power field 1220”, par.0209 “A MAC layer……uplink power control…….the messages and signaling utilized for uplink transmission control may be different”).  
Regarding claims 6 and 16, Lou discloses the indication of the first expected receive signal power at the AP for the first STA has a same value as the indication of the second expected receive signal power at the AP for the second STA of the plurality of STAs (par.0163 “one or more STAs…..with similar received power as measured at the AP”). 
Regarding claims 7 and 17, Lou discloses UL MU transmission is received SIFS time after the transmission of the trigger frame (par.0290).  
Regarding claims 8 and 18, Lou discloses the UL MU transmission includes two or more MU physical protocol data units (PPDUs) received from two or more STAs of the plurality of STAs (par.0217 “PPDU….from each STA…..sequentially).  
Regarding claims 9 and 19, Lou discloses the trigger frame further includes identifications of STAs from the plurality of STAs that are triggered for the UL MU transmission (par.0139 “an element ID filed”, par.0168 “element ID field 1505 that may identify that the unicast COBRA group”, par.0170 “a group ID filed 1605 that may identify the group that the membership…is assigned to”).  
Regarding claims 10 and 20, Lou discloses the UL MU transmission includes a random access frame (par.0238).  
Regarding claim 11, Lou discloses a method performed by an access point (AP), the method comprising: transmit, to a plurality of stations (STAs), a trigger frame (par.0245 “CTS frames”, par.0283 “s sub-channelized CTS (sCTS) frame”, par.0318 “triggered by an sCTS from the AP”, par.0317 “fig.49…..the sub-channelized CTS”), wherein the trigger frame includes at least: an indication of resource units (RUs) for use by the plurality of STAs for uplink (UL) multi-user (MU) transmission (par.0145 “UL MU-MIMO”), an indication of a transmit power used by the AP to transmit the trigger frame (par.0157 “The AP may also indicate information on itself such as transmit power used”), an indication of a first expected receive signal power at the AP for a first STA of the plurality of STAs, and an indication of a second expected receive signal power at the AP for a second STA of the plurality of STAs (par.0140 “the AP may require from the STAs…….This required action and information………the information may include a STA transmit power for indicating the transmit power that the STA uses to transmit to the AP”, fig. 11 element 1130); and 
receive, from at least one of the plurality of STAs, an UL MU transmission using at least a subset of the indicated Rus (par.0233 “each of the STAs….may transmit BA frame……a block ACK … in response…..BA frames may include an uplink traffic indication, a transmit power…..and the like, fig. 11).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642